Case: 15-14601   Date Filed: 04/27/2017   Page: 1 of 9


                                                       [DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 15-14601
                       Non-Argument Calendar
                     ________________________

                D.C. Docket No. 9:14-cr-80114-DTKH-4



UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                               versus

BENOIT PLACIDE,
a.k.a. Snow,
a.k.a. Mario,

                                                        Defendant-Appellant.


                     ________________________

                           No. 16-10223
                       Non-Argument Calendar
                     ________________________

               D.C. Docket No. 9:14-cr-80114-DTKH-1



UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,
              Case: 15-14601     Date Filed: 04/27/2017    Page: 2 of 9




                                        versus

LUKNER BLANC,

                                                               Defendant-Appellant.

                           ________________________

                    Appeals from the United States District Court
                        for the Southern District of Florida
                           ________________________

                                  (April 27, 2017)



Before TJOFLAT, WILLIAM PRYOR, and EDMONDSON, Circuit Judges.



PER CURIAM:



      In this consolidated appeal, co-conspirators Benoit Placide and Lukner

Blanc appeal their convictions for conspiracy to steal government funds, wire

fraud, aggravated identity theft, and (only for Blanc) for stealing government

funds. Briefly stated, Defendants were involved in a conspiracy which sought to

file fraudulent tax returns using stolen identities. No reversible error has been

shown; we affirm.




                                          2
                Case: 15-14601        Date Filed: 04/27/2017       Page: 3 of 9


                                                I.



       Placide and Blanc both contend that the district court abused its discretion in

rejecting their guilty pleas. We review for abuse of discretion a district court’s

decision to reject a guilty plea. 1 United States v. Gomez-Gomez, 822 F.2d 1008,

1010 (11th Cir. 1987).

       About the district court’s refusal to accept Placide’s guilty plea, we see no

abuse of discretion. At the plea hearing, Placide sought to enter an Alford plea,

whereby Placide would plead guilty but still maintain his innocence. A district

court is authorized to accept a guilty plea despite the defendant’s protestations of

innocence as long as a strong factual basis exists for the plea. North Carolina v.

Alford, 91 S. Ct. 160, 167-68 (1970). Criminal defendants, however, have no

absolute right to have a constitutionally valid guilty plea accepted: a court may

instead exercise its discretion in rejecting a plea. Santobello v. New York, 92 S.

Ct. 495, 498 (1971); Alford, 91 S. Ct. at 168 n.11.

       At the plea hearing, Placide testified that he “lost” his debit card and that he

was unaware that the purpose of the conspiracy was to obtain stolen funds. Placide

also denied that he helped to file false tax returns, that he allowed intentionally his


1
  Because Placide’s and Blanc’s challenges to the district court’s rejection of their guilty pleas
fail under the abuse-of-discretion standard, we do not reach the government’s contention that this
issue should be reviewed only for plain error.
                                                3
               Case: 15-14601      Date Filed: 04/27/2017     Page: 4 of 9


co-conspirators to deposit stolen money into his bank account, and that he knew

the money in his account was stolen. In the light of Placide’s testimony -- and the

severity of the charges Placide faced -- the district court was not sufficiently

satisfied that Placide had in fact admitted guilt to the charged offenses. We have

said that “when a defendant casts doubts upon the validity of his guilty plea by

protesting his innocence or by making exculpatory statements, the court may

resolve such doubts against the plea.” Gomez-Gomez, 822 F.2d at 1011. Given

Placide’s refusal to admit to the conduct underlying his criminal charges, the

district court acted within its discretion by refusing to accept Placide’s guilty plea.

See id. “It is far better for a court to err on the side of rejecting a valid guilty plea

than to violate a defendant’s constitutional rights by entering judgment on a

defective plea.” Id.

      The district court also abused no discretion in rejecting Blanc’s guilty plea.

At the plea hearing, Blanc said he wished to plead guilty to the charged offenses.

But Blanc refused to admit the facts set forth in the government’s proffer. Upon

further discussion, Blanc admitted that some of the government’s proffer was

accurate, but denied flatly that he had committed the conduct underlying three of

the charges against him. Because Blanc’s testimony cast serious doubt upon the

validity of his guilty plea, the district court acted within its discretion in refusing to

accept the plea. See id.


                                            4
               Case: 15-14601     Date Filed: 04/27/2017    Page: 5 of 9




                                          II.



      Blanc next challenges the district court’s denial of his motion to sever

(pursuant to Fed. R. Crim. P. 14) his trial from that of Placide. Blanc contends that

severance was warranted because he and Placide had antagonistic, mutually

exclusive defenses.

      We review for abuse of discretion a district court’s denial of a motion to

sever. United States v. Browne, 505 F.3d 1229, 1268 (11th Cir. 2007).

      To demonstrate that severance was warranted, Blanc bears the “heavy

burden” of demonstrating both (1) that he was prejudiced by the joint trial and (2)

that severance was the only proper way to remedy that prejudice. See id. That two

defendants present mutually antagonistic defenses does not, by itself, render the

joint trial prejudicial per se. Zafiro v. United States, 113 S. Ct. 933, 938 (1993).

Furthermore, even where some prejudice can be shown, nothing in Rule 14

mandates severance. Instead, the district court has discretion to grant an

appropriate remedy. Id. Accordingly, the Supreme Court has said that severance

under Rule 14 should be granted “only if there is a serious risk that a joint trial

would compromise a specific trial right of one of the defendants, or prevent the

jury from making a reliable judgment about guilt or innocence.” Id.


                                           5
               Case: 15-14601      Date Filed: 04/27/2017      Page: 6 of 9


       As a general rule, defendants who are indicted together -- as Blanc and

Placide were in this case -- are also tried together, particularly in conspiracy cases.

See Browne, 505 F.3d at 1268. Blanc argues, however, that his trial should have

been severed from that of Placide because he and Placide presented mutually

exclusive defenses. In particular, Placide’s theory of the case was that Blanc had

“duped” Placide into participating in the conspiracy, that Placide was therefore

innocent of the charged offenses, and that Blanc was guilty as the mastermind

behind the conspiracy.

       We rejected a similar argument in United States v. Blankenship, 382 F.3d

1110 (11th Cir. 2004), in which one defendant’s defense was that he was an

innocent victim of the other two defendants’ manipulative schemes. There, we

first concluded that the defendants seeking severance had failed to demonstrate

prejudice: “co-defendants do not suffer prejudice simply because one co-

defendant’s defense directly inculpates another, or it is logically impossible for a

jury to believe both co-defendants’ defenses.” Blankenship, 382 F.3d at 1125.

Moreover -- as in this case -- the defendants in Blankenship failed to show either

that the joint trial resulted in a violation of a substantive trial-related right or that

the joint trial undermined the credibility of the jury’s verdict. See id. at 1125-26.




                                             6
              Case: 15-14601      Date Filed: 04/27/2017   Page: 7 of 9


      Blanc has failed to demonstrate sufficiently either that he suffered prejudice

as a result of the joint trial or that severance was the only proper remedy. The

district court abused no discretion in denying Blanc’s motion to sever.



                                          III.



      Blanc next challenges the district court’s refusal to dismiss the entire panel

of prospective jurors based on comments made during voir dire by one prospective

juror. In particular, Juror 4 -- a retired corrections officer -- commented that the

defendants looked familiar to him.

      We review for manifest abuse of discretion the district court’s decision about

whether to strike a jury panel. United States v. Trujillo, 146 F.3d 838, 842 (11th

Cir. 1998). Because evaluating a juror’s bias requires an assessment of the juror’s

credibility and demeanor, we generally defer to the trial court’s determination on

this issue. United States v. Simmons, 961 F.2d 183, 184 (11th Cir. 1992).

      To prevail on appeal, Blanc must show that Juror 4 exhibited “actual bias.”

See Trujillo, 146 F.3d at 842. In other words, Blanc must demonstrate “either an

express admission of bias, or proof of specific facts showing such a close

connection to the circumstances of the case that bias must be presumed.” See id. at

842-43.


                                           7
                 Case: 15-14601         Date Filed: 04/27/2017         Page: 8 of 9


        After Juror 4 commented that the defendants looked familiar and that the last

name “La Blanc” sounded familiar to him, Juror 4 said that he knew nothing about

the defendants. Juror 4 also said that he believed he could be a fair juror. Then --

outside the presence of the venire -- the district court and the lawyers questioned

Juror 4 further. During questioning, Juror 4 said that his past as a corrections

officer would not affect his ability to judge the evidence, that he was certain he did

not recognize the defendants from his work as a corrections officer, and that he

thought he could be a fair and impartial juror.

        Both defendants challenged Juror 4 for cause, which was denied. 2 Both

defendants also moved for a mistrial, or to strike the venire, on the ground that

Juror 4’s comments in front of the venire made it sound as if Juror 4 knew the

defendants from his work in the prison system. The court denied the motion. The

court did, however, issue a curative instruction, informing the venire panel that, to

the extent Juror 4 thought he might recognize defendants, it was unrelated to his

former employment. Defendants then used a peremptory strike to strike Juror 4.

        In the light of Juror 4’s responses to questioning, Juror 4’s insistence that he

could be a fair and impartial juror, and the district court’s curative instruction,

Blanc has shown no actual bias. The district court abused no discretion in failing



2
 Blanc raises no challenge to the district court’s refusal to strike Juror 4 for cause; that issue is
thus abandoned. See United States v. Jernigan, 341 F.3d 1273, 1283 n.8 (11th Cir. 2003).
                                                   8
               Case: 15-14601      Date Filed: 04/27/2017   Page: 9 of 9


to strike the entire jury panel or to grant a mistrial.

       AFFIRMED.




                                            9